PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/070,733
Filing Date: 17 Jul 2018
Appellant(s): Boyle et al.



__________________
Robert Hanson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 February 2022.

Every ground of rejection set forth in the Office action dated 23 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Claims 27-28, 30, 34, 36-38, and 40-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Elfstrand et al (1996, Plant Mol. Biol. 31:707-712) in view of Kovaleva et al (2009, Peptides 30:2136-2143).
The claims are drawn to a construct comprising a nucleic acid encoding SEQ ID NO:1107 or encoding a defensin with 95% identity to SEQ ID NO:1107 operably linked to a plant promoter, soybean plants comprising the construct, and a method of producing the plants.
Elfstrand et al teach a Norway spruce gene encoding a defensin with 79.5% to SEQ ID NO:1107: 
Q40779_PICAB
ID   Q40779_PICAB            Unreviewed;        83 AA.
AC   Q40779;
DT   01-NOV-1996, integrated into UniProtKB/TrEMBL.
DT   01-NOV-1996, sequence version 1.
DT   08-MAY-2019, entry version 68.
DE   SubName: Full=Putative gamma-thionin protein {ECO:0000313|EMBL:CAA62761.1};
GN   Name=SPI1 {ECO:0000313|EMBL:CAA62761.1};
OS   Picea abies (Norway spruce) (Picea excelsa).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Pinidae; Pinales; Pinaceae; Picea.
OX   NCBI_TaxID=3329 {ECO:0000313|EMBL:CAA62761.1};
RN   [1] {ECO:0000313|EMBL:CAA62761.1}
RP   NUCLEOTIDE SEQUENCE.
RC   TISSUE=Root {ECO:0000313|EMBL:CAA62761.1};
RX   PubMed=8790304; DOI=10.1007/BF00042244;
RA   Sharma P., Lonneborg A.;
RT   "Isolation and characterization of a cDNA encoding a plant defensin-
RT   like protein from roots of Norway spruce.";
RL   Plant Mol. Biol. 31:707-712(1996).
RN   [2] {ECO:0000313|EMBL:CAA62761.1}
RP   NUCLEOTIDE SEQUENCE.
RC   TISSUE=Root {ECO:0000313|EMBL:CAA62761.1};
RX   AGRICOLA=IND23246332;
RA   Elfstrand M., Fossdal C.G., Swedjemark G., Clapham D., Olsson O.,
RA   Sitbon F., Sharma P., Lonneborg A., von Arnold S.;
RT   "Identification of candidate genes for use in molecular breeding - A
RT   case study with the Norway spruce defensin-like gene, spi1.";
RL   Silvae Genet. 50:45-92(2001).
CC   -!- SIMILARITY: Belongs to the DEFL family.
CC       {ECO:0000256|SAAS:SAAS00563484}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; X91487; CAA62761.1; -; mRNA.
DR   PIR; T14866; T14866.
DR   GO; GO:0006952; P:defense response; IEA:InterPro.
DR   CDD; cd00107; Knot1; 1.
DR   Gene3D; 3.30.30.10; -; 1.
DR   InterPro; IPR008176; Defensin_plant.
DR   InterPro; IPR003614; Scorpion_toxin-like.
DR   InterPro; IPR036574; Scorpion_toxin-like_sf.
DR   PRINTS; PR00288; PUROTHIONIN.
DR   SMART; SM00505; Knot1; 1.
DR   SUPFAM; SSF57095; SSF57095; 1.
DR   PROSITE; PS00940; GAMMA_THIONIN; 1.
PE   2: Evidence at transcript level;
KW   Disulfide bond {ECO:0000256|SAAS:SAAS01067202};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL        1     33       {ECO:0000256|SAM:SignalP}.
FT   CHAIN        34     83       {ECO:0000256|SAM:SignalP}.
FT                                /FTId=PRO_5004231490.
FT   DOMAIN       35     82       Knot1. {ECO:0000259|SMART:SM00505}.
SQ   SEQUENCE   83 AA;  8835 MW;  B94207ADAB8FE4A5 CRC64;

  Query Match             82.0%;  Score 377;  DB 59;  Length 83;
  Best Local Similarity   79.5%;  
  Matches   66;  Conservative    9;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 MAGKGVGSRLSTLFLLVLLVITIGMMQVQVAEGRMCKTPSGKFKGYCVNNTNCKNVCRTE 60
              || |||||||| :||||||||:|||||:::|||| |||||||||| | :: ||||||:||
Db          1 MADKGVGSRLSAIFLLVLLVISIGMMQLELAEGRTCKTPSGKFKGVCASSNNCKNVCQTE 60

Qy         61 GFPTGSCDFHVAGRKCYCYKPCP 83
              |||:|||||||| ||||| ||||
Db         61 GFPSGSCDFHVANRKCYCSKPCP 83

Elfstrand et al teach a construct comprising the constitutive 35S promoter operably linked to the nucleic acid (pg 76, right column, paragraphs 5-6) and transformation of it into tobacco leaf tissue and Norway spruce tissue cells, and regeneration into plants (pg 76, right column, paragraph 7, to pg 77, paragraph 2).  The plants were less susceptible to a bacterial and a fungal pathogen (paragraph spanning pg 77-78;  paragraph spanning pg 78-79). 
Elfstrand et al do not teach a nucleic acid encoding SEQ ID NO:1107.
Kovaleva et al teach a nucleic acid encoding SEQ ID NO:1107, which they call PsDef1 (Figure 4):  
ID   DEF1_PINSY              Reviewed;          83 AA.
AC   A4L7R7;
DT   23-MAR-2010, integrated into UniProtKB/Swiss-Prot.
DT   01-MAY-2007, sequence version 1.
DT   12-SEP-2018, entry version 20.
DE   RecName: Full=Defensin-1;
DE   Flags: Precursor;
GN   Name=Def1 {ECO:0000312|EMBL:ABO61348.1};
OS   Pinus sylvestris (Scots pine).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Pinidae; Pinales; Pinaceae; Pinus; Pinus.
OX   NCBI_TaxID=3349;
RN   [1] {ECO:0000305, ECO:0000312|EMBL:ABO61348.1}
RP   NUCLEOTIDE SEQUENCE [MRNA], FUNCTION, AND IDENTIFICATION BY MASS
RP   SPECTROMETRY.
RC   TISSUE=Root {ECO:0000312|EMBL:ABO61348.1};
RX   PubMed=19683554; DOI=10.1016/j.peptides.2009.08.007;
RA   Kovaleva V., Kiyamova R., Cramer R., Krynytskyy H., Gout I.,
RA   Filonenko V., Gout R.;
RT   "Purification and molecular cloning of antimicrobial peptides from
RT   Scots pine seedlings.";
RL   Peptides 30:2136-2143(2009).
CC   -!- FUNCTION: Plant defense peptide. Has antifungal activity against
CC       B.cinera, F.oxysporum, F.solani and H.annosum with IC(50) values
CC       of 0.4 ug/ml, 2.9 ug/ml, 0.9 ug/ml and 1.4 ug/ml, respectively.
CC       Has modest antifungal activity against C.albicans and T.reesei.
CC       Causes thickening of F.oxysporum hyphae and an increase in their
CC       branching. Lacks antibacterial activity against the Gram-negative
CC       bacteria E.coli and E.carotovora. {ECO:0000269|PubMed:19683554}.
CC   -!- SUBCELLULAR LOCATION: Secreted {ECO:0000250|UniProtKB:O65740}.
CC   -!- SIMILARITY: Belongs to the DEFL family. {ECO:0000255}.
DR   EMBL; EF455616; ABO61348.1; -; mRNA.
DR   PDB; 5NCE; NMR; -; A=34-83.
DR   PDBsum; 5NCE; -.
DR   SMR; A4L7R7; -.
DR   GO; GO:0005576; C:extracellular region; IDA:UniProtKB.
DR   GO; GO:0050832; P:defense response to fungus; IDA:UniProtKB.
DR   GO; GO:0031640; P:killing of cells of other organism; IEA:UniProtKB-KW.
DR   CDD; cd00107; Knot1; 1.
DR   Gene3D; 3.30.30.10; -; 1.
DR   InterPro; IPR008176; Defensin_plant.
DR   InterPro; IPR003614; Scorpion_toxin-like.
DR   InterPro; IPR036574; Scorpion_toxin-like_sf.
DR   PRINTS; PR00288; PUROTHIONIN.
DR   SMART; SM00505; Knot1; 1.
DR   SUPFAM; SSF57095; SSF57095; 1.
DR   PROSITE; PS00940; GAMMA_THIONIN; 1.
PE   1: Evidence at protein level;
KW   3D-structure; Antimicrobial; Disulfide bond; Fungicide; Plant defense;
KW   Secreted; Signal.
FT   SIGNAL        1     33       {ECO:0000255}.
FT   CHAIN        34     83       Defensin-1.
FT                                /FTId=PRO_0000392921.
FT   DISULFID     36     82       {ECO:0000250|UniProtKB:P32026}.
FT   DISULFID     47     67       {ECO:0000250|UniProtKB:P32026}.
FT   DISULFID     53     76       {ECO:0000250|UniProtKB:P32026}.
FT   DISULFID     57     78       {ECO:0000250|UniProtKB:P32026}.
FT   STRAND       35     39       {ECO:0000244|PDB:5NCE}.
FT   HELIX        50     60       {ECO:0000244|PDB:5NCE}.
FT   STRAND       63     68       {ECO:0000244|PDB:5NCE}.
FT   STRAND       70     73       {ECO:0000244|PDB:5NCE}.
FT   STRAND       75     81       {ECO:0000244|PDB:5NCE}.
SQ   SEQUENCE   83 AA;  9017 MW;  2B0399E825C3A0E2 CRC64;

  Query Match             100.0%;  Score 460;  DB 1;  Length 83;
  Best Local Similarity   100.0%;  
  Matches   83;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAGKGVGSRLSTLFLLVLLVITIGMMQVQVAEGRMCKTPSGKFKGYCVNNTNCKNVCRTE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAGKGVGSRLSTLFLLVLLVITIGMMQVQVAEGRMCKTPSGKFKGYCVNNTNCKNVCRTE 60

Qy         61 GFPTGSCDFHVAGRKCYCYKPCP 83
              |||||||||||||||||||||||
Db         61 GFPTGSCDFHVAGRKCYCYKPCP 83

EF455616
LOCUS       EF455616                 252 bp    mRNA    linear   PLN 01-APR-2007
DEFINITION  Pinus sylvestris defensin (Def1) mRNA, complete cds.
ACCESSION   EF455616
VERSION     EF455616.1
KEYWORDS    .
SOURCE      Pinus sylvestris (Scots pine)
  ORGANISM  Pinus sylvestris
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Pinidae; Pinales; Pinaceae; Pinus; Pinus.
REFERENCE   1  (bases 1 to 252)
  AUTHORS   Kovalyova,V.A., Gout,I.T., Kiyamova,R.G., Krynytskyy,H.T. and
            Gout,R.T.
  TITLE     Molecular cloning and characterization of defensin-like molecules
            from Scots pine
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 252)
  AUTHORS   Kovalyova,V.A. and Gout,R.T.
  TITLE     Direct Submission
  JOURNAL   Submitted (21-FEB-2007) Laboratory of Molecular-genetic Markers in
            Plants, National Forestry University of Ukraine, 103 Gen. Chuprynka
            Str., Lviv UA-79057, Ukraine
FEATURES             Location/Qualifiers
     source          1..252
                     /organism="Pinus sylvestris"
                     /mol_type="mRNA"
                     /db_xref="taxon:3349"
                     /tissue_type="root"
     gene            1..252
                     /gene="Def1"
                     /note="PsDef1"
     CDS             1..252
                     /gene="Def1"
                     /note="antifungal"
                     /codon_start=1
                     /product="defensin"
                     /protein_id="ABO61348.1"
                     /translation="MAGKGVGSRLSTLFLLVLLVITIGMMQVQVAEGRMCKTPSGKFK
                     GYCVNNTNCKNVCRTEGFPTGSCDFHVAGRKCYCYKPCP"

Alignment Scores:
Length:                 252    
Score:                  460.00         Matches:       83     
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     153            Gaps:          0      

US-16-070-733-1107 (1-83) x EF455616 (1-252)

Qy          1 MetAlaGlyLysGlyValGlySerArgLeuSerThrLeuPheLeuLeuValLeuLeuVal 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCGGGCAAGGGAGTTGGCAGTCGACTCAGCACTCTTTTTCTGCTCGTGCTGCTTGTT 60

Qy         21 IleThrIleGlyMetMetGlnValGlnValAlaGluGlyArgMetCysLysThrProSer 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ATAACCATTGGGATGATGCAGGTTCAAGTTGCAGAGGGCCGAATGTGCAAAACCCCGAGC 120

Qy         41 GlyLysPheLysGlyTyrCysValAsnAsnThrAsnCysLysAsnValCysArgThrGlu 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGCAAGTTCAAAGGGTATTGTGTGAACAACACCAACTGCAAAAATGTTTGCCGCACTGAG 180

Qy         61 GlyPheProThrGlySerCysAspPheHisValAlaGlyArgLysCysTyrCysTyrLys 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GGATTTCCAACGGGAAGTTGCGATTTCCATGTGGCTGGCAGAAAATGTTACTGTTACAAA 240

Qy         81 ProCysPro 83
              |||||||||
Db        241 CCCTGCCCT 249

Kovaleva et al teach that PsDef1 (i.e., SEQ ID NO:1107) has antimicrobial activity against several fungi, including Fusarium oxysporum and F. solani (pg 2141, left column, paragraph 2;  Figure 6). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the nucleic acid taught by Kovaleva et al in the constructs, methods and plants taught by Elfstrand et al.  One of ordinary skill in the art would have been motivated to do so because Kovaleva et al suggest doing so (pg 2142, left column, paragraph 2).  Further, substitution of one plant defensin for another is an obvious design choice.
The plants thus produced would inherently be tolerant to Collectotrichum graminicola and Phakopsora pachyrhizi, as the instant specification teaches that SEQ ID NO:1107 inherently has activity against those fungal pathogens.
The 35S promoter used by Elfstrand et al is constitutive and has a synthetic sequence, as it links a 460 bp minimal promoter fragment to a 518 bp enhancer (pg 76, right column, paragraphs 5).  
It would have been obvious to one of ordinary skill in the art to transform the nucleic acid into a crop plant like corn or soybean, as one of ordinary skill in the art would have wanted to protect those crop plants from fungal pathogens like F. oxysporum, which causes Fusarium Root Rot in both corn and soybean, and F. solani (now called F. virguliforme), which causes sudden death syndrome in soybean.  
Claims 35 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(2) Response to Argument
A.	A Proper prima facie Case for Obviousness has Been Made
Appellant argues that rejection is improper because the results achieved by the invention were not predictable to one of skill in the art at the time of the invention;  Kovaleva nowhere teaches or suggests that the defensin of SEQ ID NO:1107, which is from Pinus sylvestris (Scots pine tree), would be capable of providing resistance to P. pachyrhizi via heterologous expression, let alone in soybean plants (Brief pg 4).
However, one of ordinary skill in the art would have been motivated to transform soybean plants with a construct comprising a nucleic acid encoding SEQ ID NO:1107 with the goal of making them resistant to the soybean pathogens F. oxysporum and F. solani.  Appellant has not provided any teaching in the art that PsDefl was shown or was thought to not have activity against Phakopsora or any other rust.  In contrast, Kovaleva teaches that PsDefl (SEQ ID NO:1107) “exhibits strong antifungal activity against … Heterobasidion annosum” (pg 2142, left column, ¶1), which, like Phakopsora, is a basidiomycete.  

Appellant argues that although Kovaleva discussed in vitro activity of PsDefl against F. oxysporum, F. solani, Botrytis cinerea, and H. annosum, Kovaleva is completely silent on and provides no teachings regarding using a defensin sequence from Scots pine to test for activity against a pathogen such as Phakopsora, for which conifers are not a host species (Brief pg 4).
However, one of ordinary skill in the art has motivation for making the claimed plants, including the claimed soybean plants, because Kovaleva teaches that PsDefl has activity against F. oxysporum and F. solani, which cause disease in crops like corn and soybean.
Kovaleva teaches that “[m]ost isolated plant defensins possess activity against a broad range of fungi” (pg 2136, right column, ¶1).  PsDefl has activity against ascomycetes (Fusarium and Botrytis) and a basidiomycete (H. annosum) and is a member of a group of proteins that have “activity against a broad range of fungi”.  One of ordinary skill in the art would not be surprised that PsDefl has activity against other fungi.  

Appellant argues that the properties of the defensin of SEQ ID NO:1107 do not relate to highly divergent crop plants such as soybean, and a skilled worker would clearly not have been motivated to attempt to use the defensin of SEQ ID NO:1107 as claimed to generate Phakopsora-tolerant soybean plants;  pine trees are classified as gymnosperms while soybeans are angiosperms, and therefore diverged at least 300 million years ago, and soybeans and pine trees live in completely different environments and are susceptible to different pests (Brief pg 4).
However, Elfstrand teaches expressing a Norway spruce defensin in tobacco (pg 76, right column, paragraph 7, to pg 77, paragraph 2) to produce plants were that less susceptible to a pathogen (paragraph spanning pg 77-78).  Thus, Elfstrand teaches that gymnosperm proteins can be expressed in angiosperms and that gymnosperm defensins function in angiosperms.
Kovaleva teaches that PsDefl has strong similarity to defensins from the angiosperms spinach, sorghum, radish and dahlia (Figure 5 and pg 2141, left column, ¶1) and teaches that PsDefl has activity against F. oxysporum and F. solani.  F. oxysporum causes Fusarium Root Rot in both corn and soybean and F. solani causes sudden death syndrome in soybean.  One of ordinary skill in the art would want to use SEQ ID NO:1107 to provide protection to plants that are susceptible to diseases causes by those fungi;  soybean is such a plant.

Appellant argues that one of skill in the art therefore would not have looked to Scots pine for a gene to heterologously express in soybeans and would not have had any reasonable expectation of being able to do so to achieve any benefit (Brief pg 4).
However, one of ordinary skill in the art has motivation to express in a plant any protein that has activity against pathogens that affect the plant;  as PsDefl has activity against the soybean pathogens F. oxysporum and F. solani, one of ordinary skill in the art has motivation to express PsDefl in soybean to control those pathogens.  Elfstrand successfully expressed a Norway spruce defensin in tobacco to produce pathogen-resistant plants (paragraph spanning pg 77-78);  clearly gymnosperm defensins work in dicots. 
Appellant is reminded that proteins from different kingdoms are routinely expressed and are functional in organisms of other kingdoms.  All the “commonly used plant selectable marker genes” the instant specification suggests using in plant transformation (¶46) are from bacteria.  Given that, Appellant has not explained why they think that a defensin that has activity toward soybean pathogens would not work when expressed in soybean simply because it comes from a plant other than soybean, especially in light of Elfstrand’s teachings that a Norway spruce defensin functioned in tobacco. 

Appellant argues that neither Elfstrand nor Kovaleva provide any teachings relating to the use of the defensin of SEQ ID NO:1107 as claimed to generate Phakopsora-tolerant soybean plants;  thus, the cited references do not suggest all claims limitations and a proper prima facie case for obviousness, in view of all claim limitations, has not been made (Brief pg 5).
However, one of ordinary skill in the art would be motivated to express SEQ ID NO:1107 in soybeans to provide tolerance or resistance to the soybean pathogens F. oxysporum and F. solani.  While the resulting plants would also be inherently resistant to Phakopsora, Phakopsora resistance is not the motivation of the one of ordinary skill in the art for making the plants.  Further, the methods of claims 30, 38 and 40-42 do not recite a plant species;  expression in Scots pine is encompassed by the claims, and Scots pine is naturally resistant to Phakopsora.  Appellant is arguing a limitation that is not in all the claims.
The fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Appellant argues that the evidence shows that a reasonable expectation of success was missing;  as Kovaleva notes that the diversity defensins in plants is vast and the Hresko Declaration states that the “dissimilarity across plant defensin sequences plays a significant role in defensins possessing activity against specific pathogens and functions in the plant beyond antifungal activity”;  thus, a person of ordinary skill in the art would have had no expectation of success in utilizing SEQ ID NO:1107 to confer resistance to Phakopsora in soybean plants in view of the cited combination of references (Brief pg 5).
However, one of ordinary skill in the art would be motivated to express SEQ ID NO:1107 in soybeans to provide tolerance or resistance to the soybean pathogens F. oxysporum and F. solani;  knowledge of the protein’s inherent activity against Phakopsora is not required for motivation.  Further, expression in Scots pine is encompassed by some of the claims.  Functions in the plant beyond antifungal activity, if any, are not relevant to the motivation.
Parisi (2017, Seminars in Cell Devel. Biol. 88:107-118, cited in the Brief) and Kovaleva teach that defensins have activity against a broad range of fungi (Parisi pg 111, right column, ¶2;  Kovaleva pg 2136, right column, ¶1).  Carvalho (2009, Peptides 30;1007-1020, cited by Appellant in the IDS filed 5 April 2019 and cited in the Final Rejection) teaches that the antifungal activity of defensins is an advantage of their transgenic expression in agronomically important plants as one defensin is active against multiple pathogens (pg 1106, right column, ¶4-5).  That SEQ ID NO:1107 has activity against fungi not tested by Kovaleva would not be surprising to one of ordinary skill in the art.

B.	The Cited Documents Provide Motivation to Create the Claimed Invention
Appellant argues that the rejection fails to provide articulated reasoning with a rational underpinning establishing why one of ordinary skill would have had a motivation to combine the teachings of the cited documents to create the claimed subject matter (Brief pg 5-6).
However, the rejection explains that one of ordinary skill in the art would have been motivated to make the plants with the goal of making them resistant to the pathogens F. oxysporum and F. solani, which Kovaleva teaches the defensin has activity against (pg 2141, left column, paragraph 2;  Figure 6).  Appellant has not addressed that motivation.  

Appellant argues that neither Kovaleva nor Elfstrand provide the required motivation because both references specifically discuss defensins found in conifers for use against pathogens that impact forests and make no mention of using these defensins in crop species (Brief pg 6).
However, Elfstrand went beyond suggesting expressing their conifer defensin in a crop plant and actually did it, successfully expressing a Norway spruce defensin in the crop tobacco to produce pathogen-resistant plants (paragraph spanning pg 77-78). 
Additionally, claims 30, 38 and 40-42 are not limited to crop plants;  the claimed method encompasses expressing the protein in any plant, which would include a confer. 

Appellant argues that the rejection fails to account for the extreme evolutionary differences between Scots pine and soybean, which one of skill in the art would be aware of, and of the different pathogens that they are exposed to given the very different environments that they live in;  no rational reason has therefore been provided as to why one of skill in the art would expect that any benefit could be obtained by expressing a Scots pine gene in soybeans (Brief pg 6).
However, one of ordinary skill in the art is motivated to express in a plant any protein that has activity against pathogens that affect the plant because they would want to produce a pathogen resistant plant.  As Kovaleva’s PsDefl has activity against soybean pathogens, one of ordinary skill in the art has motivation to express PsDefl in soybean to control those pathogens.  As Elfstrand showed that a defensin from a plant that is grown in a very different environment than tobacco was functional when expressed in tobacco, one of ordinary skill in the art would have a reasonable expectation of success.  As it is routine in the art to express proteins from one kingdom in another, no accounting for the extreme evolutionary differences between Scots pine and soybean is needed.
Appellant has not addressed the stated motivation in the rejection.  Appellant has not explained why one of ordinary skill in the art would not express in soybean a defensin that acts against soybean pathogens and has not explained why one of ordinary skill in the art would not express SEQ ID NO:1107 in other plants.  

C.	The Claimed Invention Does Not Yield Unexpected Results
Appellant argues that claimed invention also yields unexpected results that affirmatively establish the non-obviousness of the claims;  it provides advantages that would have been surprising and unexpected to a person of skill in the art in view of the teachings of the references cited by the Examiner as well as the state of the art at the time of the invention (Brief pg 6).
However, Appellant has not provided evidence of unexpected results, as detailed below. 

Appellant argues that the Hresko Declaration explains that defensins are a vast and diverse class of plant genes, which contributes to a wide array of functions possessed by such proteins and plant defensins are known to have negative effects on plant growth and development; an endogenous defensin that provides protection in plants of one species may not have the same protective properties or may be even be detrimental if expressed in plants of a different species, citing Parisi, who describes that defensins from radish and alfalfa that have antifungal activity in their respective species inhibited root growth when expressed in Arabidopsis;  therefore, there is unpredictability in attempts to express defensins such that one of skill in the art would not necessarily expect that even a defensin having a positive effect when expressed in its native species would have the same effect when expressed in a different species (Brief pg 6-7).
However, Parisi only teaches that such negative effects “can” happen, not that they occur routinely.  The negative effects on plant growth and development mentioned in Parisi (section 5.7) appear to be an effect of certain defensins in certain plant species and not a general effect of most or all defensins or in most or all plant species.  Appellant has provided no evidence that defensins are commonly deleterious to heterologous plants or that they commonly do not have the same activity in plants as they do in in vitro.
Carvalho (2009, Peptides 30:1007-1020, cited by Appellant in the IDS filed 5 April 2019 and discussed in the Final Rejection) teaches that defensins are “good candidate [sic] for use in protein engineering and transgenic production of agronomically important plants that may combat against pathogens and pests” and have the advantage that “one peptide is active against several phytopathogens” (pg 1016, right column, ¶4; paragraph spanning 1016-1017), further describing the heterologous expression of different defensins in different plants (pg 1016, left column, ¶1-3) with no mention of any negative effects.  
Lastly, making the claimed plants for the reasons stated in the rejection is the only way to see because if the defensin has a deleterious effect on a plant or if in vitro inhibition of the pathogen would be the same when expressed in a plant.  
Thus, one of ordinary skill in the art would have a reasonable expectation that the resulting plants would be pathogen resistant.  It is noted that only a reasonable expectation of success is required for determinations of obviousness, as taught in In re O’Farrell, 7 USPQ 2d 1673, 1681 (Fed. Cir. 1988).

Appellant argues that the Hresko Declaration further demonstrates the variability in defensin activity when tested in vitro vs. in planta and further when expressed in non-native species;  in Example 14 defensins screened in vitro for their ability to inhibit growth of Colletotrichum graminicola, 47 1D defensins were selected for greenhouse assays, however only 3 were positive for disease control in planta.  The Hresko Declaration further states that 8 1D defensin constructs were used in field studies but one of these, while providing disease control, also caused a stunting phenotype in the transgenic plants. Dr. Hresko explains that the deleterious phenotype could be attributed to expression of the defensin itself, as the stunting phenotype was observed with multiple events that each had the gene inserted in a different genomic location. Thus, it could not have been predicted prior to the invention if the particular defensin encompassed by the claims would have a deleterious effect on a plant it is being expressed in let alone if in vitro inhibition of a pathogen would be the same when expressed in a plant. Dr. Hresko therefore demonstrates in ¶8 of the Declaration that the results yielded by the claimed invention are therefore surprising and would not have reasonably been expected by the person having ordinary skill in the art (Brief pg 7-8).
However, these statements in the Declaration are not consistent with the data in Example 14.  Example 14 shows data for corn plants expressing one of 6 different 1 domain (1D) defensins and makes no mention about the in vivo activity of others.  All of these 6 “have enhanced disease resistance to Colletotrichum graminicola” (¶86);  this is contradictory to the Declaration’s statement that only 3 were positive for disease control in planta.  
The originally-filed claims to plants transformed with any of 99 different one domain defensins (SEQ ID NOs:1054-1152;  e.g., claim 28) also bely this.
In further contradiction to that statement in the Declaration is the Declaration’s statement that 8 1D defensin constructs were used in field studies and that these provided disease control.  So clearly, more than 3 defensins conferred disease control in planta;  how many more is unclear, as well it being unclear if any of the 6 that provided disease control in the in planta test were amongst the 8 that provided disease control in the field.  The inconsistencies in the Declaration means that it is not clear how many actually conferred disease control in planta.  As no actual data was provided in the Declaration and the experiments themselves were not described (what was expressed, what plants, how were they tested?), no evaluation of the statements could be made.
That one of 8 tested caused a stunting phenotype in transgenic plants is not evidence of unexpected results, and is consistent with teachings that a few defensins have negative effects on plant growth and development mentioned in certain plants (Parisi, section 5.7), which is not a general effect of most or all defensins.  The Declaration also did not indicate if that effect of that one defensin was seen when it was expressed in other plant species, or if it was an effect only seen in, presumably corn, similar to the species specificity of root growth inhibition discussed in Parisi (pg 111, left column, ¶6). It is noted that the Declaration states that stunting did not affect disease control.  The Declaration also did not indicate if it were SEQ ID NO:1107 that had this effect.  It is noted that the methods of claims 30, 38 and 40-42 encompass plants of any species.  Stunting by one unidentified defensin in the eight tested in one (?) plant species is not evidence of unexpected results over the full scope of the claims.  
Further, the Declaration erred in more than just its summary of Example 14.  For instant the Declaration states in ¶5 that Kovaleva teaches the protein as ineffective towards H. annosum even at high concentrations.  To the contrary, Kovaleva states the opposite: “We found that PsDef1 exhibits strong antifungal activity against Fusarium oxysporum, F. solani, B. cinerea and Heterobasidion annosum, which is accompanied by morphological changes of their hyphae.” (pg 2142, left column, ¶1).  
The Declaration’s errors, contradictions, and lack of data make it impossible to evaluate its statements.
Lastly, making the plants suggested by the teachings of Elfstrand in view of Kovaleva, i.e., making the claimed plants, is the only way to determine if PsDef1 (i.e., SEQ ID NO:1107) has antifungal activity or deleterious effects in planta.  

Appellant argues that this demonstrates that the results yielded by the claimed invention would have been unexpected to a person having ordinary skill in the art at the relevant date;  the surprising results are presented in, e.g., Example 13, pages 69-70 and Table 18 show that soybean plants transformed with SEQ ID NO:1157, which encodes of SEQ ID NO:1107, had a significant percent disease infection reduction when compared to the non-transgenic control. The cited documents or combination thereof do not teach or suggest the results yielded by the claimed invention, and those results would have been considered surprising and unexpected by those of skill in the art (Brief pg 8).
However, the results in Table 18 are in consistent with the teachings in Elfstrand and Kovaleva.  One of ordinary skill in the art would expect plants transformed with a nucleic acid encoding SEQ ID NO:1107 to have increased resistance to fungal pathogens as there is no teaching or suggestion in the art that the protein of SEQ ID NO:1107 would not be antifungal when expressed in a plant.  Thus, there are no surprising and unexpected properties of the claimed plants.
Appellant has not shown that their results meet any of the criteria detailed in MPEP 716.02 for being unexpected.  Appellant has provided no evidence of synergy, no evidence of superiority over other defensins, no evidence that other defensins do not have activity against Phakopsora, no evidence that SEQ ID NO:1107 lacks an activity that other defensins have, no comparison to the closest prior art, no evidence of a teaching away, and no evidence of unexpected results over the full scope of the claims.  
Appellant could also have overcome the rejection by showing, for example, that soybean plants transformed with a nucleic acid encoding SEQ ID NO:1107 do not have activity against F. oxysporum and F. solani or that the prior art taught away from expressing SEQ ID NO:1107 or defensins like it in some manner in plants.  However, Appellant did not provide such evidence.  
The cited Declaration did not provide data, only instead alluded to results that were not described in sufficient detail and were contradictory.  The Declaration made statements that were not consistent with the portions of the specification to which it referred.  The Declaration erred its summary of Kovaleva’s teachings.  The Declaration’s errors, contradictions, and lack of data make it impossible to evaluate its statements.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Anne Kubelik/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        

Conferees:

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662                                                                                                                                                                                                        

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.